1
2
3                                                                  JS-6
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   JOSE FRANCISCO C.,                              Case No 2:18-cv-09387-KES
12                          Plaintiff,
                                                             JUDGMENT
13          v.
14   ANDREW M. SAUL, Commissioner
15   of Social Security,
16                          Defendant.
17
18
           IT IS HEREBY ADJUDGED that, for the reasons set forth in the
19
     Memorandum Opinion and Order, the decision of the Commissioner of the Social
20
     Security Administration is affirmed and this action is dismissed with prejudice.
21
22
     DATED: August 16, 2019
23
24                                         ____________________________________
25                                         KAREN E. SCOTT
                                           United States Magistrate Judge
26
27
28
